DETAILED ACTION
This Office Action is in response to the Amendment filed on February 28th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1-2, 6-8, 10-11 & 16 have been amended; claim 3 was canceled; claims 21-24 have been added; and claims 1, 6, 11, 16, 21 & 23 are independent. Claims 1-2 and 4-24 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-23, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Noh and So.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-21 and 23-24 are rejected under 35 U.S.C 103(a) as being unpatentable over Noh, U.S. Pub. Number 2021/0166221, in view of Madisetti et al. (Madisetti), U.S. Patent Number 10,102,526.
Regarding claim 1; Noh discloses a user authentication method (par. 0139; fig. 16; a method performed by a node on a network of blockchain of obtaining a proof of work.) performed by an authentication management server (par. 0053; fig. 1; a first node 20.) constituting a block chain network with a target device (par. 0052; fig. 1; an electronic device 10.), wherein the target device and the authentication management server communicate with each other on the block chain network (par. 0053; fig. 1; the electronic device 10 transmits the first transaction information to a first node 20 on a network of blockchain so as to record details of the first user transferring the predetermined cryptocurrency to the second user.), the user authentication method comprising:
propagating a transaction including authentication information of a user and a unique value of the target device to the block chain network (par. 0117; fig. 12; a process of propagating a valid transaction of cryptocurrency on the network of blockchain to nodes on the network of blockchain.);
transmitting a result of authenticating the user to the target device (par. 0108; fig. 10; the electronic device 10 completes the transaction of the cryptocurrency corresponding to the first transaction information by receiving a message indicating that the transaction of the cryptocurrency has been verified/authenticated from the network blockchain.).
Noh fails to explicitly disclose determining a token of the user stored in a smart contract based on the transaction and determining whether the token is valid or not; authenticating the user based on validity information of the token, ownership information of the token, and the transaction when the token is valid.
However, in the same field of endeavor, Madisetti discloses method and system for blockchain-based combined identity, ownership, integrity and custody management comprising determining a token of the user stored in a smart contract (cols. 11-12; a new smart contract.) based on the transaction and determining whether the token is valid or not (cols. 11-12; get token from CertificationRecord Address and check if it is valid.); authenticating the user based on validity information of the token, ownership information of the token, and the transaction when the token is valid (cols. 11-12; recreate verification record: VerificationRecord’=(Hash(UserData)+Token) and generate its hash: Hash(VerificcationRecord’); compare outputs of steps 6 and 8; if equal, it proves that the user has been authenticated by the certification authority.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madisetti into the device and method of Noh comprising determining a token of the user stored in a smart contract based on the transaction and determining whether the token is valid or not; authenticating the user based on validity information of the token, ownership information of the token, and the transaction when the token is valid to securely link the ownership of a digital object to a verified user and prevent user from using pseudonymous identities or determine a timeline of ownership and custody of digital objects (Madisetti: col. 2.).
Regarding claim 4; Noh and Madisetti disclose the user authentication method according to claim 1, wherein Madesetto further discloses the token includes a unique value in the block chain network in which information on the smart contract is issued (Madisetti: col. 18, lines 1-3; a smart contract is a piece of code which is deployed on the blockchain network and is uniquely identified by an address.).
Regarding claim 5; Noh and Madisetti Noh and Madisetti disclose the user authentication method according to claim 1, wherein Madisetti further discloses the authentication information includes address information of the smart contract and unique address information of a terminal of the user (Madisetti: col. 20, lines 31-33; the issuer may reiceve a DigitalCertificate Address of the Digital Certificate Smart Contract on the blockchain network.).
Regarding claim 6; Claim 6 is directed to a token issuance method which has similar scope as claim 1. Therefore, claim 6 remains un-patentable for the same reasons.
Regarding claims 9-10; Claims 9-10 are directed to the token issuance method according claim 6 which has similar scope as claim 5. Therefore, claims 9-10 remain un-patentable for the same reasons.
Regarding claims 11-15; Claim 11-15 are directed to authentication management server which have similar scope as claims 1 and 4-5. Therefore, claims 11-15 remain un-patentable for the same reasons.
Regarding claims 16-20; Claim 16-20 are directed to authentication management server which have similar scope as claims 1 and 4-5. Therefore, claims 16-20 remain un-patentable for the same reasons.
Regarding claims 21 and 23-24; Claim 21 and 23-24 are directed to authentication system which have similar scope as claims 1 and 4-5. Therefore, claims 21 and 23-24 remain un-patentable for the same reasons.
Claim 2, 7-8 and 22 are rejected under 35 U.S.C 103(a) as being unpatentable over Noh, U.S. Pub. Number 2021/0166221, in view of Madisetti et al. (Madisetti), U.S. Patent Number 10,102,526, and further in view of So, U.S. Pub. Number 2020/0366484.
Regarding claim 2; Noh and Madisetti disclose the user authentication method according to claim 1.
Noh and Madisetti fail to explicitly disclose the token is a non-fungible token.
However, in the same field of endeavor, So discloses a system and method for authenticating a user wherein the token is a non-fungible token (So: pars. 0145, 0234, 0247 & 0249; the bank’s website/financial create a session token / non-fungible token with the identifier for the service session; the session token has indicated that it only accept Authority “citizen.gov.ec”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of So into the device and method of Noh and the method and system of Madisetti wherein the token is a non-fungible token to authenticate a user for a service session to use a service for e-commerce (So: par. 0001).
Regarding claim 7; Claim 7 is directed to the token issuance method according to claim 6 which has similar scope as claim 2. Therefore, claim 7 remains un-patentable for the same reasons.
Regarding claim 8; Claim 8 is directed to the token issuance method according to claim 7 which has similar scope as claim 4. Therefore, claim 8 remains un-patentable for the same reasons.
Regarding claim 22; Claim 22 is directed to the authentication management server according to claim 21 which has similar scope as claim 2. Therefore, claim 22 remains un-patentable for the same reasons.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/Primary Examiner, Art Unit 2436